EXHIBIT 10.2




FOURTH OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT




THIS FOURTH OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT (this “Agreement”)
dated as of December 11, 2015, by and among (i) BLUE EARTH, INC., a Nevada
corporation (the “Borrower”), (ii)  BLUE EARTH GENERATOR, INC., a Nevada
corporation (“BE Gen”); (iii) BLUE EARTH FINANCE, INC., a Nevada corporation
(“BE Finance”); (iv) BLUE EARTH ENERGY MANAGEMENT SERVICES, INC., a California
corporation (“BE Energy Mgt”); (v) BLUE EARTH SOLAR, INC., a California
corporation (“BE Solar”); (vi) BLUE EARTH POWER PERFORMANCE SOLUTIONS, INC., an
Oregon corporation (“BE Power”); (vii) ECOLEGACY GAS & POWER, LLC, a California
limited liability company (“Ecolegacy”); (viii) BLUE EARTH ENERGY POWER
SOLUTIONS, LLC, an Oregon limited liability company (“BE Energy Power”); (ix)
BLUE EARTH TECH, INC., a Nevada corporation (“BE Tech”); (x) BLUE EARTH CHP,
INC., a Utah corporation (“BE CHP”); (xi) BROOKS HEAT & POWER LTD, a British
Columbia, Canada corporation, incorporated under the Business Corporations Act
of the Province of British Columbia, Canada (“Brooks”); (xii) E2B GROWTH, INC.,
a Nevada corporation (“E2B”); (xiii) ENSITE POWER, INC., a Delaware corporation
(“EnSite”;  and together with BE Gen, BE Finance, BE Energy Mgt, BE Solar, BE
Power, Ecolegacy, BE Energy Power, BE Tech, BE CHP, Brooks and E2B, collectively
the “Guarantors”); and (xiv) JACKSON INVESTMENT GROUP, LLC (together with its
successors and assigns, the “Purchaser”).




WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Borrower has authorized a new 9% senior secured note  of the Borrower in the
principal amount of $7,154,639 (as amended, supplemented, restated or otherwise
modified from time to time, including any promissory note issued in replacement
or substitution therefor, the “December Note”), the proceeds of which are being
used as described below in Section 1B(h) below of this Agreement;




WHEREAS, the December Note, together with Borrower’s obligations under the March
Purchase Agreement (as defined below) and the September Purchase Agreement (as
defined below) and all other notes issued under the March Purchase Agreement and
the September Purchase Agreement, are guaranteed and secured by (i) that certain
Guaranty, dated as of March 10, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), issued by the Guarantors
for the benefit of the Purchaser; and (ii) that certain Pledge and Security
Agreement, dated as of March 10, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), as amended, by
and among the Borrower, the Guarantors and the Purchaser;




WHEREAS, the December Note is being issued pursuant that certain Note Purchase
Agreement, dated as of September 10, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “September Purchase Agreement”; and
together with this Agreement, the December Note, the Guaranty and the Pledge
Agreement, the Omnibus Amendment and Joinder Agreement, dated as of September
10, 2015, the Omnibus Amendment and Reaffirmation Agreement, dated as of October
23, 2015, the Omnibus Amendment, dated as of November 25, 2015, collectively
referred to herein as the “Transaction Documents”),












 

--------------------------------------------------------------------------------

by and among the Borrower and the Purchaser which is being enter into in
addition to and not in replacement of the Note and Warrant Purchase Agreement
dated as of March 10, 2015 by and among the Borrower and Purchaser, as amended
through the date hereof (the “March Purchase Agreement”);




WHEREAS, it is a condition precedent to the issuance of the December Note and
the payment of the purchase price by Purchaser for such note, that the parties
enter into this Agreement to, among other things, (a) provide that the
obligations of the Borrower in respect of the December Note, together with all
other “Obligations” as such term is defined in the September Purchase Agreement,
are and at all times hereafter shall continue to be (i) guaranteed by the
Guarantors pursuant to the Guaranty (as amended hereby) and (ii) secured by the
liens and security interests granted by the Borrower and the Guarantors pursuant
to the Pledge Agreement (as amended hereby), and (b) amend certain provisions of
the September Purchase Agreement; and




Capitalized terms used herein and not defined herein shall have the meanings
specified in the September Purchase Agreement or, if not defined therein, in the
applicable Transaction Document.




NOW THEREFORE, in order to induce the Purchaser to purchase the December Note
and make available to the Borrower the proceeds thereof in accordance with the
terms thereof and of the September Purchase Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




.

Amendments.  




A. Each of the Guaranty and the Pledge Agreement shall be amended effective as
of the date of this Agreement as follows:  




(a)

  The Guaranty is hereby amended as follows:   (a) the term “Guaranteed
Obligations” as defined in the Guaranty shall be deemed to include, without
limitation, the following additional obligations (i) all obligations, covenants,
agreements and liabilities, of the Borrower under the Transaction Documents as
such term is defined above in this Agreement, and (ii) the obligation of the
Borrower to pay all amounts when due under the December Note and the other
Transaction Documents, including all principal, accrued interest (including any
default interest), fees and other amounts; (b) all references in the Guaranty to
the “Note” shall be deemed to also refer to the December Note; and (c) the
reference in Guaranty to the “Transaction Documents” shall be deemed to also
refer to the Transaction Documents as such term is defined above in this
Agreement.




(b)  The Pledge Agreement is amended as follows: (a)  the term “Secured
Obligations” as defined in the Pledge Agreement shall be deemed to include,
without limitation, the following additional obligations (i) all obligations,
covenants, agreements and liabilities, of the Borrower under the Transaction
Documents as such term is defined above in this Agreement, and (ii) the
obligation of the Borrower to pay all amounts when due under the December Note
and the other Transaction Documents, including all principal, accrued interest
(including any default interest),








2




--------------------------------------------------------------------------------




fees and other amounts; and  (b) all references in the Pledge Agreement to the
“Purchase Agreement” shall be deemed to also refer to the September Purchase
Agreement; (c) all references in the Pledge Agreement to the “Note” shall be
deemed to also refer to the December Note; and (d) the reference in Pledge
Agreement to the “Transaction Documents” shall be deemed to also refer to the
Transaction Documents as such term is defined above in this Agreement.

 

B. The September Purchase Agreement shall be amended effective as of the date of
this Agreement as follows:




 (a) Section 1.1 of the September Purchase Agreement is amended by adding (in
alphabetical order) the following new definition of “December Note” to read in
its entirety as follows:




“December Note”  means that certain 9% Senior Secured Note dated December 11,
2015 issued by Borrower pursuant to this Agreement in the aggregate principal
amount of $7,154,639, as amended, restated, supplemented or modified from time
to time, together with any note issued in replacement or substitution therefor.”




(b) The definition of “Maturity Date” is amended to add the following new
sentence at the end thereof to read in its entirety as follows:




“Solely with respect to the December Note, the term “Maturity Date” as used
herein shall mean the earliest of (a) February 29, 2016, or (b) such earlier
date as the unpaid principal balance of the December Note becomes due and
payable pursuant to the terms of this Agreement and the December Note.”




(c) each reference to the term “Note” in the definition of “Obligations” in
Section 1.1 of the September Purchase Agreement shall be deemed to also include
a reference to the December Note.




(d) Section 2.1 of the September Purchase Agreement is amended to add the
following two new sentences at the end thereof to read in their entirety as
follows:




“The Borrower shall repay the outstanding principal balance on the December Note
in full in cash on the Maturity Date unless accelerated or prepaid.  All accrued
and unpaid interest on the December Note shall be paid on the Maturity Date by
the Borrower in cash or, at the Borrower’s option, in the Common Stock (as such
term is defined in the December Note) of the Company at a price of $0.50 per
share. The December Note evidences the payment obligations to the Lender in
respect of a loan advance in the aggregate amount of $7,154,639 made by Lender
to the Borrower as of the date of issuance of the December Note, the proceeds of
which were used for (i) working capital,





3




--------------------------------------------------------------------------------




(ii) to repay and refinance in full all outstanding principal plus accrued and
unpaid interest under the October Note (iii) repayment of prior indebtedness to
TCA Global Credit Master Fund, L.P. and (iv) a three percent (3.0%) closing
transaction fee in the amount of $214,639 (which fee is fully earned upon
issuance of the December Note).”




(e) Section 2.2 of the September Purchase Agreement is amended to add the
following new sentence at the end thereof to read in its entirety as follows:




 “The Borrower shall pay interest on the unpaid principal amount of the December
Note at the rates, time and manner set forth in Section 2 of the December Note.”




(f) each reference to the term “Note” in Article 7 (Borrower’s Representation
and Warranties) of the September Purchase Agreement shall be deemed to also
include a reference to the December Note.




(g) the term “Transaction Documents” as defined in Section 7.2 of the September
Purchase Agreement  shall be deemed to include the December Note.




(h) each reference to the term “Note” in Article 8 (Covenants) of the September
Purchase Agreement (other than Section 8.16) shall be deemed to also include a
reference to the December Note.  Section 8.16(a) is amended to add the following
new sentence at the end thereof to read in its entirety as follows:




The proceeds of the December Note may only be used by the Borrower to refinance
the existing Indebtedness of the Borrower under the October Note, repayment of
prior indebtedness to TCA Global Credit Master Fund, L.P., general working
capital purposes and any failure by the Borrower to use the proceeds in
accordance with this Agreement shall constitute an immediate Event of Default
under this Agreement.  




2.

Reaffirmation. Each of the Borrower and the Guarantors hereby reaffirms (a) all
of its obligations under the Transaction Documents, and agrees that this
Agreement and all documents, agreements and instruments executed in connection
herewith do not operate to reduce or discharge any of Borrower’s or Guarantors’
obligations under the Transaction Documents, and (b) the continuing security
interests in its respective assets granted in favor of the Purchaser pursuant to
the Security Documents.  Each of the Borrower and the Guarantors hereby (i)
acknowledges and consents to the execution, delivery and performance of this
Agreement, (ii) acknowledges and agrees that its guarantee of the Obligations
includes, without limitation, all principal, interest, fees and other amounts
now or hereafter due by Borrower under the March Purchase Agreement, the
September Purchase Agreement (together with all promissory notes issued or
deemed issued by Borrower thereunder, including without limitation, the December
Note), and the other Transaction Documents, (iii) ratifies all the provisions
of, and reaffirms its obligations under, the Guaranty and any other Transaction
Document to which it is a party and confirms that all provisions of each such
document are and shall remain in full force and effect in accordance with its
terms and (iv) reaffirms the continuing security interests in its assets granted
in favor of the Purchaser pursuant to the Security Documents.





4




--------------------------------------------------------------------------------



3.

Representations and Warranties.   As an inducement to the Lender to enter into
this Agreement and consummate the transactions contemplated hereby and to extend
the credit and other financial accommodations to the Borrower evidenced by the
December Note, the Borrower and each Guarantor represent and warrant as follows:
 




(a) Restatement. As of the date hereof, each of the representations and
warranties, other than as disclosed on Annex I attached hereto, of each such
party in the September Purchase Agreement and the other Transaction Documents
are true and correct in all material respects (other than those representations
and warranties that are expressly qualified by Material Adverse Effect or other
materiality, in which case such representations and warranties are true and
correct in all respects); provided, that to the extent any such representation
or warranty relates to a specific prior date, such representation or warranty is
true and correct in all material respects (other than those representations and
warranties that are expressly qualified by Material Adverse Effect or other
materiality, in which case such representations and warranties are true and
correct in all respects) only as of such specific prior date.




(b) Equity Capitalization; Authorized Common Stock.  As of the date hereof, the
authorized issued and outstanding Capital Stock of the Borrower is as set forth
in Annex 2.  All of such outstanding shares of Capital Stock have been duly
authorized, validly issued and are fully paid and nonassessable and are owned by
the Persons.  Except as set forth on Annex 2, (i) none of Borrower’s or any
Subsidiary’s Capital Stock in Borrower or any Subsidiary is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by Borrower or any Subsidiary; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Capital Stock in the
Borrower or any of its Subsidiaries, or contracts, commitments, understandings
or arrangements by which the Borrower or any of its Subsidiaries is or may
become bound to issue additional Capital Stock in Borrower or any Subsidiary or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any Capital Stock in the Borrower or any of its
Subsidiaries; (iii) there are no agreements or arrangements under which the
Borrower or any of its Subsidiaries is obligated to register the sale of any of
its Subsidiaries securities under the 1933 Act; (iv) there are no outstanding
securities or instruments of the Borrower or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Borrower or any of its
Subsidiaries is or may become bound to redeem a security of the Borrower or any
of its Subsidiaries; (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Note, and (vi) none of the Borrower or any of its Subsidiaries has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.




4.

The Borrower shall reimburse the Lender for all fees, costs and expenses
incurred by it in connection with the Transaction Documents as such term is
defined in the September Purchase Agreement including, without limitation, fees,
expenses and disbursements of its legal counsel, paid advisors and consultants.
 The Borrower acknowledges and agrees that, as of the date hereof, such fees,
costs and expenses are fully earned and shall not be refundable under any
circumstance.





5




--------------------------------------------------------------------------------




5.

The Borrower covenants and agrees to deliver to Lender a stock certificate
representing 704,842  shares of Borrower’s Common Stock (as defined in the
December Note) issued to Lender (in consideration for payment of certain fees
and expenses due and owing by the Borrower to the Lender on the date hereof in
connection with the transactions contemplated hereby) by no later than ten (10)
days after the date of this Agreement.   The failure to fully and timely comply
with the covenant in the immediately preceding sentence shall constitute an
immediate “Event of Default” under the Note and Transaction Documents.




6.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or other
electronic transmissions, e.g. .pdf), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.




7.

This Agreement shall be deemed and shall constitute a “Security Document” and
“Transaction Document” as such terms are defined in the September Purchase
Agreement. Except as modified and amended herein, the September Purchase
Agreement, the Pledge Agreement and Guaranty remain in full force and effect.  




8.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS).






















[SIGNATURE PAGES TO FOLLOW]



























































6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Fourth Omnibus
Amendment and Reaffirmation Agreement to be duly executed by its authorized
officers, and the Purchaser, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.




BLUE EARTH, INC.

BLUE EARTH TECH, INC., a Nevada corporation

 

 

By: /s/ G. Robert Powell

By: /s/ G. Robert Powell

Name:  G. Robert Powell

Name:  G. Robert Powell

Title:    Chief Executive Officer

Title:    President

 

 

 

 

BLUE EARTH GENERATOR, INC., a Nevada corporation (f/k/a Blue Earth Energy
Management, Inc.)

BLUE EARTH ENERGY MANAGEMENT SERVICES, INC., a California corporation (f/k/a
Castrovilla, Inc.)

 

 

By: /s/ Robert Potts

By: /s/ G. Robert Powell

Name:  Robert Potts

Name:  G. Robert Powell

Title:    President

Title:   President

 

 

 

 

ECOLEGACY GAS & POWER, LLC, a California limited liability company

BLUE EARTH SOLAR, INC. (f/k/a Xnergy), a California corporation

 

 

By: /s/ Ruben Fontes

By: /s/ Ruben Fontes

Name:  Ruben Fontes

Name:  Ruben Fontes

Title:    Manager

Title:    President






































7




--------------------------------------------------------------------------------




BLUE EARTH ENERGY POWER SOLUTIONS, LLC, an Oregon limited liability company
(f/k/a Millennium Power Solutions, LLC)

BLUE EARTH POWER PERFORMANCE SOLUTIONS, INC., an Oregon corporation (f/k/a
Intelligent Power, Inc.)

 

 

By: /s/ Tim Hysell

By: /s/ Peter Johnson

Name:  Tim Hysell

Name:  Peter Johnson

Title:     Manager

Title:    President

 

 

 

 

BLUE EARTH CHP, INC., a Utah corporation (f/k/a IPS Power Engineering, Inc.)

BROOKS HEAT & POWER LTD.,

a British Columbia, Canada corporation

 

 

By: /s/ Robert Potts

By: /s/ Robert Potts

Name:  Robert Potts

Name:  Robert Potts

Title:    President

Title:    President

 

 

 

 

ENSITE POWER, INC., a Delaware corporation

E2B GROWTH, INC., a Nevada corporation

 

 

By: /s/ Johnny Thomas

By: /s/ G. Robert Powell

Name:  Johnny R. Thomas

Name:  G. Robert Powell

Title:    Chief Executive Officer

Title:    Chief Executive Officer

 

 

 

 

BLUE EARTH FINANCE, INC., a Nevada corporation

 

 

 

By: /s/ G. Robert Powell

 

Name:  G. Robert Powell

 

Title:    President

 

 

 

 

 

ACCEPTED BY:

 

 

 

Jackson Investment Group, LLC

 

 

 

By: /s/ Douglas B. Kline

 

Name:  Douglas B. Kline

 

Title:  CFO

 











8


